                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRENDON BROPHY                                      CIVIL ACTION

                      v.                            NO. 18-4806

THE HARTLEY DOERING GROUP,
INC.

                                              ORDER

       AND NOW, this 8th day of November 2018, upon considering Plaintiffs Motion to

transfer (ECF Doc. No. 3) in response to our November 7, 2018 Order to show cause (ECF Doc.

No. 2) and finding good cause, it is ORDERED we GRANT Plaintiffs Motion (ECF Doc. No.

3) and the Clerk of Court shall forthwith transfer this case to the Clerk of the United States

District Court for the Middle District of Pennsylvania and close this case in this District.
